DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 13 January 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
NPL No. 3 of the IDS Filed on 13 January 2020 is not apparently provided in the filewrapper and so it has been crossed-out as not having been considered.

Specification
The disclosure is objected to because of the following informalities: At paragraph 8, mention is made of “Claim 1”. Claims and references to claims should only be provided in the claims listing. The header “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S)” or the like should be provided immediately before paragraph 40 of the Specification since there is no apparent brief description of drawings header elsewhere. 
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  Regarding Claim 14, it is missing a final period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by the phrase “bonded substance to substance”. Does this mean that there can be no intervening material? Does it mean that steel meeting requirement of core layer must be bonded to soft steel meeting 
Regarding Claim 2, it is unclear what is required by “consists of”. It is unclear whether the composition of the core layer is 
Regarding Claim 3, it is unclear what is required by “consists of”. It is unclear whether the composition of the outer layers are closed to the listed ingredients and Fe and unavoidable production-related impurities. It is unclear whether the specified composition relates to composition of each outer layer or to the overall outer layer composition.
Regarding Claim 6, it is unclear what is meant by the phrase “by means of one of cladding or by means of casting”. It is unclear what is “one of”. Does it mean one cladding step? Does it mean “one of cladding or casting”?
Regarding Claim 7, it is unclear what is the basis of measurement of “content”. Is this a weight, atomic, or some other basis? Analogous rejection applies to Claim 16. Regarding Claim 7, it is unclear how “particularly,” “preferably,” and/or “very preferably” limit the claim scope. Does it suffice that the content is greater than 4 times? 
Regarding Claim 8, it is unclear whether what is claimed is a material that has been press hardened, as taught by the Specification at paragraph 44, or one that is poised to be. To the extent that the claim relates to one that is poised to be, it is unclear how to discern whether an article meets this requirement with respect to press hardening other than that prescribed in Specification at paragraph 43.
Regarding Claim 10, it is unclear whether this claim is directed to material that is press hardened or to material to be press hardened.
Regarding Claim 12, it is unclear whether the claim specifies the tensile strength and/or hardness of the core in its press hardened state or of the core of the hot forming material prior to press hardening.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claims 8 and 10, to the extent that these claims are directed to hot forming material that has been press hardened, it is not a hot forming material as required by previous Claim 1 since it is no longer poised to be hot formed as required by previous Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker USPA 2016/0311197 in view of Applicant’s Admissions. 
Becker (paragraphs [0001] - [0005], [0018] - [0021], [0028] - [0043]; tables 1, 2; figures 1-3) discloses (the references between parentheses relate to said document):
A hot working material consisting of a three-layer material combination, comprising a core layer made of a hardenable steel as well as two surface layers that are integrally bonded to the core layer and are made of a soft steel (see in particular paragraph [0039] as well as tables 1 and 2).  Becker teaches that core tensile strength in press hardened state can be 1700 MPa or more and that tensile strength of soft layer can be 400 MPa ([0032] and [0033]). It would have been obvious to one of ordinary 
Becker does not teach provision of corrosion resistant layer.
Applicant’s Admissions teaches that provision of aluminum based coating onto hot forming steels is conventional treatment for corrosion resistance and scaling considerations. See Specification (paragraphs 2 and 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the hot forming steel of Becker with corrosion resistance coating (aluminum based) as taught by Applicant’s Admissions in order to protect hot formed steel from corrosion and due to scaling considerations.

The applicant's attention is drawn to the fact that the chemical compositions of core layers K2, K3 and K4 and of surface layers A1 and A2 fall within the corresponding alloying 
Regarding Claim 3, the compositions of Becker and applicant for the soft layer overlap. As well, Becker teaches that tensile strength of soft layer can be in claimed range. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare any of suggested compositions in Becker, including those in claimed range, and to set the tensile strength in claimed relationship since this relationship is among those suggested by Becker. It would be expected that steels could obtain this relationship since there is no indication in Becker or in applicant’s disclosure that this is not a routine outcome.

Regarding Claim 4, Becker teaches claimed content. See (Table 1, Steels K2-K4).

Regarding Claims 5 and 15, Becker teaches that equal thickness for soft layers ([0036]) and the core may constitute significant majority of thickness ([0031] and [Claims 3 and 4]). Thus, among the suggestions include claimed relationship. For example, if core is 80 % and two equal soft layers are used, then soft layer is ca. 15%.
Regarding Claim 6, Becker teaches roll-cladding ([0070]).
Regarding Claims 7 and 16, Becker teaches these C relationships in Tables 1 and 2 (A1 with K4, for example). Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare range of outer layers and core layers suggested by Becker, which would be expected to result in other combinations that also satisfy claimed C relationships.
Regarding Claim 9, Becker teaches forming bars from the composite which bars are a tailored product ([0071]).
Regarding Claim 10, Becker teaches press hardening ([0071]).
Regarding Claim 12, tensile strength at 1700 MPa or more is addressed above.
Regarding Claim 13, aluminum based coating addressed above. 
Regarding Claim 14, Becker suggests C amounts of 0.5 wt. % ([0038]). This amount either suggests 0.51 wt. % (since 0.5 encompasses range from 0.55 to 0.45) or abuts 0.51 wt. % (because it abuts 0.505 or 0.500 depending on how 0.5 wt. % is interpreted), rendering the claimed amount obvious. See MPEP 2144.05.
Regarding Claim 17, Becker teaches welded blanks and rolled blanks ([0070]) tailored as bars ([0071]). 

Allowable Subject Matter

Regarding Claim 8, the reviewed prior art does not teach or suggest the subject matter of this claim. Particularly, the reviewed prior art does not teach or suggest effect of anticorrosion coating on bending angle performance for hot forming material having claimed features in the claimed context. For example, Becker USPA 2016/2016/0311197 fails to teach or suggest this feature itself or otherwise provide basis for establishing its obviousness or inherency. See Becker (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
13 February 2021